Citation Nr: 0634257	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Nancy L. Foti, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and October 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran's appeal was previously before the Board in June 
2004, at which time the Board denied service connection for a 
psychiatric disorder, including PTSD.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  As the result of a Joint Motion for 
Remand, in a September 2005 order the Court vacated the 
Board's June 2004 decision and remanded the case to the Board 
for development and re-adjudication. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board's June 2004 decision includes a summary of the 
evidence relevant to this case, which the Board will not 
repeat here.  The Board found in the June 2004 decision that 
the evidence showing that the veteran had PTSD was outweighed 
by the evidence showing that he did not.  In making that 
determination the Board relied to some extent on the results 
of an October 2003 VA psychiatric examination.  In the Joint 
Motion the parties found that the Board's reliance on that 
decision was incorrect, in that the examiner had failed to 
comply with the development requested by the Board in a prior 
May 2003 remand.  The parties found that the Board's decision 
violated the Court's holding in Stegall v. West, 11 Vet. App. 
268 (1998), in which the Court held that, as a matter of law, 
the veteran is entitled to compliance with the Board's remand 
instructions.

In the May 2003 remand the Board asked the examiner to 
specifically determine whether the veteran had PTSD, and to 
provide an analysis of the clinical findings, with reference 
to the stated criteria for a diagnosis of PTSD.  The examiner 
in October 2003 conducted the psychiatric interview and 
reviewed the evidence in the claims file, and provided 
diagnoses of a dissociative disorder not otherwise specified, 
an anxiety disorder not otherwise specified, and a paranoid 
personality.  The examiner did not make an expressed finding, 
however, as to whether the veteran does or does not have 
PTSD.  As required in the Joint Motion, the appeal is again 
being remanded for an examiner to make that finding.

Accordingly, the case is again remanded for the following:

1.  Provide the veteran a psychiatric 
examination in order to determine the 
nature and etiology of his psychiatric 
disorder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.

The examiner should conduct a psychiatric 
evaluation and provide a diagnosis for 
any pathology found.  The examiner should 
make an expressed finding as to whether 
the veteran does or does not have PTSD.  
In doing so the examiner should reference 
the clinical findings in relation to the 
stated criteria for a diagnosis of PTSD.  
The examiner should also provide an 
opinion on whether any diagnosed 
psychiatric disorder is not likely, 
likely, or at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to a disease or 
injury that occurred during service.  The 
examiner should provide the rationale for 
his/her opinion.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
N. W. Fabian
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


